Case: 18-20741        Document: 00515559306             Page: 1      Date Filed: 09/10/2020




               United States Court of Appeals
                    for the Fifth Circuit                                United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 10, 2020
                                      No. 18-20741
                                    Summary Calendar                       Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Victor Delacruz Salas, also known as Jose Soto-Jimenez,

                                                                  Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-325-l


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
           Defendant-Appellant Victor Delacruz Salas appeals his sentence
   following his guilty plea conviction of illegal reentry after deportation in
   violation of 8 U.S.C. § 1326. He argues that there is an impermissible conflict
   between the oral pronouncement of sentence and the written judgment,


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 18-20741     Document: 00515559306          Page: 2    Date Filed: 09/10/2020




                                   No. 18-20741


   which included a surrender condition as a special condition of supervised
   release.
          Salas did not have a meaningful opportunity to object in the district
   court. See United States v. Diggles, 957 F.3d 551, 559-63 (5th Cir. 2020) (en
   banc). Consequently, review is for an abuse of discretion. See United States
   v. Rivas-Estrada, 906 F.3d 346, 348-50 (5th Cir. 2018).
          The record in this case reflects that the district court intended for
   Salas to be deported following his prison term. See United States v. Vasquez-
   Puente, 922 F.3d 700, 703-05 (5th Cir. 2019). The surrender condition was
   consistent with this intent and did not “broaden[] the restrictions or
   requirements of supervised release from the oral pronouncement.” Id. at 705
   (internal quotation marks, brackets, and citation omitted). Consequently,
   the district court did not abuse its discretion by including the surrender
   condition in the written judgment. See id.
          The judgment of the district court is AFFIRMED.




                                        2